McBRIDE, j.
Section 550, Or. L. (Olson’s Compilation), provides that a party desiring to appeaL shall “cause a notice signed by himself or attorney to be served upon the adverse party.” Section 1074 defines “attorney” as follows:
“An attorney is a person authorized to appear for and represent a party, in the written proceedings in. any action, suit, or proceeding, in any stage thereof: An attorney, other than the one who represents the-party in the written proceedings, may also appear for and represent a party in court, or before a judicial officer, and then he is known, in the particular action,, suit, or proceeding, as counsel only, and his authority is limited to the matters that transpire in the court or before such officer at the time.”
Section 1076 is as follows:
“An attorney is a public officer, but any person may act in that capacity who has been admitted as such by the Supreme Court of this state, or may hereafter be admitted, as provided in this chapter.”
Section 1081 provides that:
“Whenever it appears that a person of any other state or country is an attorney of the highest court of record in such state or country, he may appear as counsel for a party in a particular action, suit, or proceeding then pending in court, or before a judicial officer of this state, but not otherwise; provided, however, that upon proof that he is a person of good moral character, which may be proved by any evidence satisfactory to the court, he may be admitted generally, by the Supreme Court, as an attorney, in *17all respects, as if lie were a citizen of this state, and shall be permitted to practice in all courts of this, state; provided, that the state or country of which such applicant is a resident or citizen admits to its bar and to practice in its courts, attorneys who are-citizens of this state.”
Section 1093-1 provides that:
“It shall be unlawful for any person, firm, association of persons or corporation to engage in the practice of law within the State of Oregon after the taking-effect of this act, without first having been duly admitted and licensed as an attorney at law in the courts of this state.”
1, 2. From a mere inspection of these sections it. clearly appears that Mr. Brooks was not an attorney, within the meaning of our laws; and, not being so, he-had no authority to sign a notice of appeal. A notice of appeal is jurisdictional and every requirement of the law prescribing the time and means of' taking the appeal is jurisdictional and cannot be waived either by the parties or the court. A notice not signed by the party or by a regularly admitted attorney of this court is ineffectual for any purpose.
The decree of the Circuit Court is affirmed.
Affirmed,,